DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending in this application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/23/2019 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Drawings
The drawings are objected to because fig.2 is pointing at the part 106 and labeling it as 102. From paragraph [0020] line 3, electrical transient material 102 is different from support structure 104. From paragraph [0022] line 1, strand 106 is part of support structure. Hence, 102 and 106 cannot be referring to the same part. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

Specification
The disclosure is objected to because of the following informalities: In paragraph [0029] line 10, it is unclear what “Tu 622” means.  Appropriate correction is required.

Claim Objections
Claim 9 lines 2-3 is objected to because of the following informalities: “thermally stable up approximately” should be –thermally stable up to approximately-- .  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 10-19 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Shrier (US6310752B1).
Regarding claim 1, Shrier teaches an apparatus (i.e., variable voltage protection component 1) (fig.1), comprising: a support structure (i.e., reinforcing layer 3) (fig.1); and an electrical transient material (i.e., voltage variable material 5) (fig.1) at least partially covering the support structure to thereby provide the support structure at least partially integrated in the electrical transient material (refer to column 4 lines 66-67, the reinforcing layer is impregnated with the voltage variable material).
Regarding claim 2, Shrier teaches the apparatus according to claim 1, wherein the support structure (i.e., reinforcing layer 3) (fig.1) comprises a mesh material (refer to column 5 lines 22-23, insulating material 9 forming a mat as shown in fig.1), a multi-hole spacer, or a plurality of single hole spacers.
Regarding claim 3, Shrier teaches the apparatus according to claim 1, wherein the support structure (i.e., reinforcing layer 3) (fig.1) comprises at least an electrically (refer to column 5 lines 22-23, insulating material 9 forming a mat as shown in fig.1).
Regarding claim 4, Shrier teaches the apparatus according to claim 1, wherein the electrical transient material (i.e., voltage variable material 5) (fig.1) comprises a polymer resin (refer to column 7 line 44, voltage variable thick film paste), the polymer resin including conductive particles (refer to column 7 line 47, conductors such as 10 micron aluminum) and nonconductive particles (refer to column 7 lines 49-50, reinforced fluoro-silicone polymer whose dielectric breakdown strength…).
Regarding claim 5, Shrier teaches the apparatus according to claim 1, wherein the support structure (i.e., reinforcing layer 3) (fig.1) comprises glass, Kevlar, polymer, ceramic, carbon fiber, insulated metal, nonconductive material or fabric (refer to column 5 lines 7-21, reinforcing layer 3 is a low compressibility fabric…porous polymer support material …, porous synthetic resin polymer tape such as that sold under the trademark “TEFLON” …, polypropylene, glass, aromatic polyamide such as that sold under the trademark “KEVLAR” …, polyester, thermoplastic polymer, thermosetting polymer, epoxy, and ceramic).
Regarding claim 6, Shrier teaches the apparatus according to claim 1, wherein the support structure (i.e., reinforcing layer 3) (fig.1) comprises a mesh material (refer to column 5 lines 22-23, insulating material 9 forming a mat as shown in fig.1) comprising a plurality of apertures (i.e., voids or spaces 13) (fig.1) and a plurality of strands (i.e. insulating material in mat 9) (fig.1) defining the plurality of apertures (implicit), the electrical transient material at least partially filling one or more of the plurality of apertures (refer to column 5 line 49, voltage variable material 5 filling the voids 13) and at least partially covering one or more of the plurality of strands (implicit).
Regarding claim 7, Shrier teaches the apparatus according to claim 6, wherein each of the plurality of strands have a diameter of at least 6 µm (refer to column 6 lines 11-36, If a clamp voltage between about 20 to 30 volts is desired a typical thickness 7 for the variable voltage protection component would be 0.8 [20 µm] to 1.0 mils [25.4 µm]).
Regarding claim 10, Shrier teaches the apparatus according to claim 1, wherein the electrical transient material at least partially covering the support structure (i.e. variable voltage protection component 1) (fig.14) comprises first (e.g., surface between layers 95 and 1) (see fig.14) and second opposite surfaces (e.g., surface between layers 1 and 23) (see fig.14), and comprising an electrically conductive layer disposed over at least one of the first and second opposite surfaces (i.e. conductive ground plane 23) (fig.14).
Regarding claim 11, Shrier teaches the apparatus according to claim 1, wherein the electrical transient material is a voltage variable material (VVM) (i.e. variable voltage material 5) (fig.1).
Regarding claim 12-15, they are rejected for the same reasons as stated in claims 1-2, and 5-6 above.
Regarding claim 16, it is rejected for the same reason as claim 1 above. Further Shrier teaches a first electrically conductive layer (e.g., leads 93) (fig.14) disposed over a first surface (e.g., surface between layers 95 and 1) (see fig.14) of the electrical transient material; and a second electrically conductive layer (i.e. conductive ground plane 23) (fig.14) disposed over a (e.g., surface between layers 1 and 23) (see fig.14) of the electrical transient material (i.e. variable voltage protection component 1) (fig.14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shrier (US6310752B1), and further in view of Hampden-Smith (US20030198849A1).
Regarding claim 8, Shrier teaches the apparatus according to claim 6.
Shrier does not teach that the mesh material comprises a free open area of approximately 55% and a thermal stability of approximately 250 degrees Celsius.
Hampden-Smith teaches that it is conventional to have a mesh material (refer to [0015], support phase can include primary carbon particles. Graphitic carbon is preferred ... Amorphous carbon  …) comprising a free open area of approximately 55% (refer to [0116], open porosity is at least about 40 percent and even more preferably is at least about 60 percent) and a thermal stability of approximately 250 degrees Celsius (refer to [0165], conversion temperature is not greater than about 4000 C …. is at least about 1000 C).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shrier’s apparatus according to known methods to incorporate the teachings of Hampden-Smith and use a mesh material with specific free open area and thermal stability to provide the advantage of choosing optimally designed circuit elements.
Regarding claim 9, Shrier teaches the apparatus according to claim 1.
Shrier does not teach that the support structure is structurally stable up to a force of approximately 150 kg/cm2 and thermally stable up [to] approximately 250 degrees Celsius.
Hampden-Smith teaches it is conventional to have a support structure (refer to [0449], TEFLON-modified carbon layer) that is structurally stable up to a force of approximately 150 kg/cm2 (refer to [0450], pressed at pressure (600 kg/cm2 or 150 kg/cm2)) and thermally stable up approximately 250 degrees Celsius (refer to [0165], conversion temperature is not greater than about 4000 C …. is at least about 1000 C).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shrier’s apparatus according to known methods to incorporate the teachings of Hampden-Smith and use a support structure with specific force and thermal stability to provide the advantage of choosing optimally designed circuit elements.


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        02/24/2021




	/THIENVU V TRAN/                                                               Supervisory Patent Examiner, Art Unit 2839